DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/16/2021, which has been entered and made of record. Claims 1 and 11 have been amended. Claims 5-6 have been cancelled. No Claim has been added. Claims 1-4 and 7-16 are pending in the application.
Response to Arguments
Applicant's arguments, see p. 7-10, filed 12/16/2021, with respect to Claims 1-16 have been fully considered and are persuasive. The 35 U.S.C 102 rejections of claims 1-3 and 11-13 are withdrawn. The 35 U.S.C. 103(a) rejections of Claims 4, 7-10, and 14-16 are withdrawn. Claims 5-6 have been canceled.
Applicant submits that “Thunstorm discloses that the first shape, the first size and the first positon of the first foveated region are defined according to first foveated region settings, the settings are for a circular shape centered around the fixation position 912. See Thunstorm, para. [0089] (reproduced below for convenience). That is to say, the first foveated region is a centrosymmetric graphic, and the fixation positon 912 is the symmetric center of the first foveated region. Id. However, in contrast to amended claim 1, Thunstorm is silent as to the number of the pixels from the edge to the symmetric center of the first foveated region.” (Remarks, p. 9), and concludes “Thunstorm alone, or in any proper combination with Gustafsson, Kakarlapudi, He, and Ogasawara, fail to 
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 12/16/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claim 11 is similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Thunstorm, Gustafsson, Kakarlapudi, He, and Ogasawara) teaches a foveated display device and a foveated display method. However, the closest art fails to teach “the gaze region is the centrosymmetric graphic, the gaze region satisfies a following condition: min(M.sub.x/2, M.sub.y/2)×0.5%<N<min(M.sub.x/2, M.sub.y/2); wherein a min(a, b) function denotes a function taking a minimum value of a and b, M.sub.x denotes a total number of pixels of the display panel in a row direction, M.sub.y denotes a total number of pixels of the display panel in a column direction, and N denotes a number of pixels from an edge to a symmetric center of the gaze region.” in combination with the remaining aspects of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI WANG/Primary Examiner, Art Unit 2611